Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-16 remain pending, and are examined. Claims 21 and 22 are newly added, and are pending and examined. Claims 17-20 are canceled.
Information Disclosure Statement
The information disclosure statements (IDS) received on 7/30/2020, 2/17/2022, 2/22/2022, and 7/19/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because the drawings are blurry and in grayscale, which makes it difficult to determine the borders of some of the elements in the drawings. The drawings would be much clearer and easier to understand if they were redrawn with clean black lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  
	Claim 13, Lns. 1-2 recite, “wherein said cantilevered biological unit is a biological production and is…”. It appears that the word “unit” was omitted after “biological production”.  Appropriate correction is required.
Claim Interpretation
The term “biological unit” has been examined as a biological structure used for supporting cell and tissue culture systems therein, as defined in Pg. 23, 5th Para. of the instant Specification.
The phrase “axial rotation” has been examined as movement of an object turning about its central axis, as defined in Pg. 23, 2nd Para. of the instant Specification.
The term “biological production unit” has been examined as an independently operable automated cell culture and/or tissue engineering platform/system comprising components for multifunctional operation of one or more of cell culture, cell seeding, cell digestion, cell growth, cell differentiation, cell expansion, tissue culture and tissue growth, as defined in Pg. 23, 7th Para. of the instant Specification.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of translation assemblies…each translation assembly supporting a cantilevered biological production unit, said plurality of translation assemblies configured to provide: (i) translational movement of each biological unit…and separately, (ii) axial rotation of each biological unit” in claims 1 and 14, and “a separate mechanism configured to axially rotate the biological unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0052]-[0057], [0114], and [0235] of the Pre-Grant Publication of the instant Application, US 2020/0200781 A1 (Smith et al., hereinafter “Smith”) teaches each of the plurality of translation assemblies being a horizontal hub assembly having a first end defining a reversible coupling for receiving an input shaft of a biological unit; a central hub comprising: an outer hub shell supporting a drive carriage cooperatively engaged with the drive track for translational movement thereon, and an inner hub comprising a separate mechanism configured for the axial rotation of the biological unit, wherein the separate mechanism in the inner hub comprises a motor driven central shaft for engaging with the input shaft of the biological unit; and a second end having a vertically downward extending resistance arm mounted via the inner hub and at its vertically lowest point a pivotally connected support carriage cooperatively engaged with the support track for translational movement thereon, wherein the vertically extending resistance arm prevents rotation of the inner hub and is maintained in a vertical orientation by geometrical constraint arising from the fixed vertical offset of the drive track and support track during translational movement along the tracks. For purposes of examination, the examiner will interpret the plurality of translation assemblies so that each translation assembly is a horizontal hub assembly having a first end defining a reversible coupling for receiving an input shaft of a biological unit; a central hub comprising: an outer hub shell supporting a drive carriage cooperatively engaged with the drive track for translational movement thereon, and an inner hub comprising a separate mechanism configured for the axial rotation of the biological unit, wherein the separate mechanism in the inner hub comprises a motor driven central shaft for engaging with the input shaft of the biological unit; and a second end having a vertically downward extending resistance arm mounted via the inner hub and at its vertically lowest point a pivotally connected support carriage cooperatively engaged with the support track for translational movement thereon, wherein the vertically extending resistance arm prevents rotation of the inner hub and is maintained in a vertical orientation by geometrical constraint arising from the fixed vertical offset of the drive track and support track during translational movement along the tracks, and equivalents thereof. [0114] of Smith teaches that the separate mechanism is a motor driven central shaft for engaging with the input shaft of the biological unit. For purposes of examination, the examiner will interpret the separate mechanism to be a motor driven central shaft for engaging with the input shaft of the biological unit, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 14, the plurality of translation assemblies have each been examined as, “a horizontal hub assembly having a first end defining a reversible coupling for receiving an input shaft of a biological unit; a central hub comprising: an outer hub shell supporting a drive carriage cooperatively engaged with the drive track for translational movement thereon, and an inner hub comprising a separate mechanism configured for the axial rotation of the biological unit, wherein the separate mechanism in the inner hub comprises a motor driven central shaft for engaging with the input shaft of the biological unit; and a second end having a vertically downward extending resistance arm mounted via the inner hub and at its vertically lowest point a pivotally connected support carriage cooperatively engaged with the support track for translational movement thereon, wherein the vertically extending resistance arm prevents rotation of the inner hub and is maintained in a vertical orientation by geometrical constraint arising from the fixed vertical offset of the drive track and support track during translational movement along the tracks, and equivalents thereof”, as shown in the Claim Interpretation section of this instant Office Action. However, as this structure is quite complex, with many different elements making up the structure, it is unclear what structures would constitute equivalents thereof. Further clarification is needed.
Note: In order to overcome these 112(b) rejections, the Examiner suggests amending instant claims 1 and 14 to include the claimed subject matter of instant claims 2 and 3 to provide sufficient structure to the limitation “a plurality of translation assemblies” to not necessitate an interpretation under 112(f). Please keep in mind that the limitation “a separate mechanism” would still be interpreted under 112(f), unless amended to incorporate the structure recited in instant claim 5.
Regarding claim 3, 2nd to Last Ln. recites, “the fixed vertical offset”. However, claim 1, which claim 3 indirectly depends from, merely recites that the drive track and support track are vertically offset, not vertically offset in a fixed manner. Therefore, there is insufficient antecedent basis for the above limitation in claim 3. For purposes of compact prosecution, the above limitation has been examined as “the vertical offset”.
Regarding claims 5-8, due to extensive ambiguities for specific structures that lack antecedent basis in the claims (e.g. “the separate mechanism” in claim 5, and “said drive carriage” in claim 6), the Examiner is unsure of what structures and limitations are being included in claims 5-8, and the Examiner is unable to determine how to appropriately apply prior art for claims 5-8. For purposes of compact prosecution, the Examiner believes that the Applicant is intended for claims 5-8 to depend from claim 3, and the application has been examined for claims 5-8 to depend from claim 3. Alternatively, if the Applicant does not wish for claims 5-8 to depend from claim 3, these claims must be amended to provide sufficient antecedent basis for all limitations within the claims. Please keep in mind that if the Applicant does not wish for claims 5-8 to depend from claim 3, that these claims have not been accordingly examined in view of the prior art.
Claims 2, 4, 9-13, 15, 16, 21, and 22 are rejected for depending on a rejected claim.
Allowable Subject Matter
Claims 1 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 would be allowable for reciting an automated carousel comprising: 
	a substantially vertical track assembly comprising a drive track and a support track vertically offset and spaced apart from one another; 
	a plurality of translation assemblies connecting the drive track and the support track at spaced apart positions, each translation assembly supporting a cantilevered biological unit, said plurality of translation assemblies configured to provide: (i) translational movement of each biological unit along the drive track and the support track in unison or separately, while maintaining an orientation of each cantilevered biological unit stable with respect to gravity, and separately, (ii) axial rotation of each biological unit.
Claim 14 would be allowable for reciting an automated carousel system for the distribution and ergonomic positioning of multiple biological production units, each of the biological production units comprising an automated individually operable cell and/or tissue engineering system, the automated carousel system comprising: 
	an automated carousel comprising: 
	a substantially vertical track assembly comprising a drive track and a support track vertically offset and spaced apart from one another; and 
	a plurality of translation assemblies connecting the drive track and the support track at spaced apart positions, each of said plurality of translation assemblies supporting a cantilevered biological production unit, wherein said plurality of translation assemblies are configured to provide (i) translational movement of each biological production unit along the connected drive track and support track in unison or separately while maintaining an orientation of each cantilevered biological production unit stable with respect to gravity, and separately, (ii) axial rotation of each biological production unit; 
	a controller for independent biological control of each cell and/or tissue culture system within each of said biological production units; 
	a vertical housing assembly supporting the automated carousel, the housing assembly comprising a central source of operational resources; 
	a connector for interconnecting the central source of operational resources to each successive biological production unit; and 
	a computer connection.
Miller (US Pub. No. 2009/0003981), Peters et al. (US Pub. No. 2014/0166601; hereinafter Peters), Neeper et al. (US Pub. No. 2007/0172396; hereinafter Neeper), and van Mierlo et al. (US Pub. No. 2019/0004077; hereinafter van Mierlo) teach automated carousels similar to that claimed. However, Miller, Peters, Neeper, and van Mierlo do not teach, either alone or in combination with the prior art, a plurality of translation assemblies connecting the drive track and the support track at spaced apart positions, each of said plurality of translation assemblies supporting a cantilevered biological production unit, wherein said plurality of translation assemblies are configured to provide (i) translational movement of each biological production unit along the connected drive track and support track in unison or separately while maintaining an orientation of each cantilevered biological production unit stable with respect to gravity, and separately, (ii) axial rotation of each biological production unit. The limitation “a plurality of translation assemblies” has been interpreted under 35 U.S.C. 112(f) so that each translation assembly has been interpreted as a horizontal hub assembly having a first end defining a reversible coupling for receiving an input shaft of a biological unit; a central hub comprising: an outer hub shell supporting a drive carriage cooperatively engaged with the drive track for translational movement thereon, and an inner hub comprising a separate mechanism configured for the axial rotation of the biological unit, wherein the separate mechanism in the inner hub comprises a motor driven central shaft for engaging with the input shaft of the biological unit; and a second end having a vertically downward extending resistance arm mounted via the inner hub and at its vertically lowest point a pivotally connected support carriage cooperatively engaged with the support track for translational movement thereon, wherein the vertically extending resistance arm prevents rotation of the inner hub and is maintained in a vertical orientation by geometrical constraint arising from the fixed vertical offset of the drive track and support track during translational movement along the tracks, and equivalents thereof.
Claims 2-13 and 21 would be allowable because they depend on claim 1, and claims 15, 16, and 22 would be allowable because they depend on claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/J.M./             Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798